Citation Nr: 0719387	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  06-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for myelodysplastic 
syndrome (MDS).

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for thyroid cancer.

5.  Entitlement to service connection for leukopenia.

6.  Entitlement to service connection for gastroesophageal 
ulcer.

7.  Entitlement to an evaluation in excess of 10 percent for 
internal hemorrhoids, grade III with status post 
fissurectomy, on appeal from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from September 1960 
to March 1966 and from January 1967 to July 1981.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In November 2006, the veteran appeared at the RO with his 
representative at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC. 

FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to Agent 
Orange or other herbicide agent.

2.  He is not shown to have any disability recognized by law 
or regulation as etiologically related to exposure to 
herbicide agents used in Vietnam.

3.  The veteran is also not shown to have a diagnosis of 
asbestos-related disease or disorder; nor does the clinical 
evidence attribute any claimed disability to benzene exposure 
in service.

4.  MDS was not manifested during the veteran's active 
service or to a compensable degree within one year after his 
retirement from service.  The veteran has not presented 
competent medical evidence of a nexus between any current 
disability and service.  

5.  The veteran's in-service respiratory symptoms were acute 
and transitory, and a continuing or chronic disability was 
not then present.  COPD was not manifested during service, 
and is not attributable to any event during service.

6.  Pneumonia was not manifested during service, and any 
current pneumonia residuals are not attributable to any event 
during service.  

7.  The veteran's thyroid cancer, status post thyroidectomy, 
was manifested many years after service and was not caused by 
any incident of service.

8.  Leukopenia alone does not constitute a disability for 
which VA compensation benefits may be awarded.  

9.  Gastroesophageal ulcers were not manifested during 
service, and any current gastrointestinal disorder is not 
attributable to any event during service.  

10.  The veteran's service-connected postoperative hemorrhoid 
residuals are manifested by symptoms of intermittent rectal 
bleeding reported by the veteran, unaccompanied by anemia or 
fissures.

CONCLUSIONS OF LAW

1.  Myelodysplastic syndrome was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  Pneumonia was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  Residuals of thyroid cancer, status post thyroidectomy, 
were not incurred in or aggravated by active service, nor may 
such disorder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  Leukopenia is not a disability for which service 
connection can be granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

6.  Gastroesophageal ulcers were not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

7.  The criteria for an evaluation in excess of 10 percent 
for internal hemorrhoids, grade III with status post 
fissurectomy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7336 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing defect can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In letters dated in August 2005 and March 2006, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in an August 2006 
SSOC, he was provided with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

For these reasons, any burden upon VA to rebut the 
presumption of prejudice as to VCAA notice has been 
satisfied, by showing that the essential fairness of the 
adjudication has not been affected.  The initially untimely 
notice was followed by a timely letter and by the SSOC, thus 
conferring actual knowledge of the claim requirements upon 
the claimant and following that with appropriate 
readjudication.  Thus, it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the claim herein is being 
denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records (SMRs) are entirely negative for 
complaints, findings, or treatment of symptoms suggestive of 
MDS, leukopenia, or thyroid cancer.  These records do show 
the veteran was treated for episodes of epigastric pain in 
March 1964 and gastroenteritis in August 1976, neither of 
which resulted in a diagnosis of gastroesophageal ulcers.  

Although there is no medical evidence that the veteran was 
diagnosed with pneumonia in service, SMRs show treatment for 
numerous upper respiratory symptoms and infections variously 
attributed to colds, rhinitis, bronchitis, asthma, and 
pharyngitis.  The veteran was also treated for several 
episodes of chest pain aggravated by deep breathing and 
coughing.  Of note is a December 1962 culture and sensitivity 
report which showed Alpha hemolytic strep predominated with 
few Beta hemolytic strep and few pneumococcus species 
isolated.  However, a chest 
X-ray was normal, with no evidence of pneumonia.  In fact, 
multiple chest X-rays between 1961 and 1980 were essentially 
normal.  

At his separation retirement physical in May 1981 the veteran 
denied problems with shortness of breath, chest 
pain/pressure, chronic cough, tumors, growths, cysts, cancer, 
thyroid trouble, chronic or frequent colds, asthma, or 
stomach trouble.  Clinical evaluation of all major body 
systems, to include the lungs and chest was within normal 
limits.  His chest X-ray was normal and there was no 
indication of abnormal laboratory findings.  

A review of the veteran's DD Form 214 discloses he served on 
active duty in the Republic of Vietnam during the Vietnam 
era, and therefore is presumed to have been exposed to Agent 
Orange.  Service personnel records indicate the veteran 
served as a supply specialist, but there is no official 
service department documentation to support or contradict his 
claim of exposure to asbestos or benzene during service.  

The post-service evidentiary record in this case is 
extensive, consisting of private and VA medical records and 
retired military personnel records from Hill Airforce Base 
(AFB) which show the veteran has been diagnosed and/or 
treated for MDS, COPD, pneumonia, leukopenia, thyroid cancer, 
and ulcers.  All of these records are dated in or after 1987.  

Pertinent records show that in March 2000, the veteran was 
treated for shortness of breath and upper respiratory 
infection symptoms attributed to pneumonia and recently 
diagnosed COPD.  During follow-up treatment in July 2002 the 
veteran gave a history of smoking since the age of 14 until 
age 46, stopping approximately in 1990.  He also reported a 
history of cough and frequent bronchial infections.  He 
stated that he performed supply/office work during his 
military and civil service years denying any known hazardous 
pulmonary occupational exposures.  

In July 2004, the veteran was admitted through the emergency 
room with a severe case of pneumonia.  He gave a history of 
multiple hospitalizations secondary to chronic pneumonia as 
well as a history of COPD.  The veteran again reported a 40-
pack year history but stated that he had not smoked for the 
last 15 years.  

During the course of his hospitalization the veteran was 
discovered to have significant leukopenia.  The examiner 
noted initial evidence of leukopenia in earlier medical 
records and history of neutropenia since 2000 of unclear 
etiology.  The veteran denied any history of significant 
radiation exposure, but did note possible exposure to Agent 
Orange in Vietnam.  He also stated that he worked around 
pesticides on a farm in years past.  Bone marrow biopsy 
results showed no malignant cells.  

Also during this period of hospitalization radiographic 
studies revealed a dominant complex node in the left lobe of 
the thyroid and in September 2004, the veteran underwent a 
thyroidectomy, this was considered a successful cure with no 
need to do anything further.  A pathology report reveal a 
micropapillary carcinoma less than two millimeters in size.  
A December 2004 follow-up blood test revealed elevated TSH 
levels and the veteran was subsequently started on Synthroid.  

The remaining records show the veteran was treated for 
another episode of pneumonia in January 2005.  In March 2005, 
during follow-up evaluation for leukopenia, the veteran gave 
a history of smoking a pack a day until 1991 as well as heavy 
beer drinking until 1975.  He denied any significant toxic 
nuclear or chemical exposure.  These records also include 
June 2005 endoscopy results which revealed evidence of 
esophagitis in the gastroesophageal junction, and two non-
bleeding ulcers in the antrum.  Repeat bone marrow results in 
July 2005 confirmed the presence of early myelodsyplasia.  A 
May 2006 medical statement from the veteran's private 
physician noted that MDS was associated with benzene 
exposure.  




Also of record are lay statements from the veteran indicating 
that he was encouraged to drink and smoke during service, and 
contending that his history of alcohol and tobacco use was an 
underlying factor in his present disabilities including COPD.  
The veteran then reported that his military duties included 
refueling tanker trucks with diesel and that he was exposed 
to benzene as a result and contends that this was an 
underlying factor in the development of his MDS.  He also 
indicated that he was treated for pneumonia during service 
and since that time has had repeated cases which were often 
misdiagnosed as the flu.  

The veteran has also submitted excerpts from various medical 
sources and other medical treatise evidence in the form of 
articles he had printed from the Internet.  In substance, 
these articles discuss the association between MDS and 
benzene exposure.  This information also discusses the 
various types of pneumonia and their symptoms.

The veteran presented testimony at a Travel Board hearing 
before the undersigned in November 2006.  He testified that 
he believes his MDS and leukopenia were caused by toxic 
exposure to herbicides and/or benzene.  He also testified 
that during service he was treated for pneumonia that was 
misdiagnosed and that it has been recurrent since that time.  
The veteran also testified that his COPD was the result of 
exposure to asbestos while working in a boiler room.  He also 
testified that since his thyroidectomy, cancer has not been 
present but currently he was on thyroid medication.  The 
veteran then testified that his ulcer was first diagnosed in 
2005 and was caused by a bacterial infection as a result of 
his weakened immune system.  

At the hearing the veteran submitted an informational booklet 
on MDS regarding its signs, symptoms, causes, and risk 
factors.  The booklet also discussed the relationship between 
MDS and exposure to certain chemicals including engine fuel 
which commonly contains Benzene as a component.  The veteran 
also submitted additional laboratory reports dated in 
November 2006 which showed continued decreased level of white 
and red blood cells.  The veteran provided a waiver of 
initial RO review of the above submissions.

III.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability claimed to be a result of exposure to Agent 
Orange, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f).  

The applicable criteria also provide that a disease 
associated with exposure to certain herbicide agents, listed 
in 38 C.F.R. § 3.309(e), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  The 
specified diseases which have been listed therein include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).  
In addition, the U.S. Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

It has been established that the veteran was presumptively 
exposed to herbicides during his Vietnam service.  38 C.F.R. 
§ 3.313.  Beyond those facts, however, there is no medical 
evidence of record that supports a claim for service 
connection for any of his claimed disorders, none of which 
are recognized by statute or regulation as presumed to result 
from herbicide exposure.  

A.  Myelodysplastic syndrome

The veteran's main contention is that he developed MDS as a 
result of herbicide exposure in service.  While certain 
cancers are included among the listed disabilities under 38 
C.F.R. § 3.309(e), myelodysplasia syndrome is not.  Thus, the 
presumption afforded under 3.309(e) cannot provide the basis 
for a grant of service connection.  Without the benefit of 
the presumptive provisions of sections 3.307 and 3.309, the 
veteran must submit competent medical evidence establishing a 
connection between the presumed exposure to herbicides in 
Vietnam and MDS.  

SMRs are entirely negative for complaints or findings of MDS.  
Rather, the medical evidence tends to establish that the 
veteran developed MDS after his retirement from military 
service.  The earliest recorded medical history places the 
presence of MDS in 2004, 23 years after the veteran's 
retirement from active service in 1981.  The veteran has not 
brought forth any competent evidence that would establish a 
nexus between his MDS and military service, and no examiner 
has attributed MDS to military service, to include exposure 
to herbicides.

The veteran has also asserted that his MDS is related to 
exposure to benzene, and the Board does not discredit this 
contention.  However, assuming without conceding that he was 
exposed to benzene in service, the Board notes that mere 
exposure to a potentially harmful agent is insufficient to be 
eligible for VA disability benefits.  The question in a claim 
such as this is whether disabling harm ensued.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection, between this 
current disability and the exposure to benzene in service.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
record, to date, does not show the veteran's MDS is 
clinically associated with benzene exposure during service by 
any competent medical opinion.

The Board also notes that the veteran has submitted treatise 
evidence pertinent to MDS.  In order to relate symptoms to a 
disorder diagnosed much later, treatise evidence must address 
the symptoms so specifically as to eliminate "the 
possibility of the existence of other conditions that also 
often present with the same symptomatology."  Sacks v. West, 
11 Vet.App. 314, 317 (1998).  Medical treatise evidence can, 
however, provide important support when combined with an 
opinion of a medical professional.  Similarly, medical 
treatise evidence could "discuss[] generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least a plausible causality based 
upon objective facts."  Wallin v. West, 11 Vet. App, 509, 
514 (1998).  Here, the cited treatise proffered by the 
veteran is not combined with an opinion of a medical 
professional.  Moreover, it does not discuss MDS with a 
degree of certainty such that, under the facts of this case, 
there is a plausible causality based upon objective facts.  
Id.  Although the veteran has undertaken significant efforts 
to educate the Board as to the nature of his MDS disorder, 
this evidence is not probative as to the issue of whether it 
is related to service.  

B.  COPD and pneumonia

The veteran maintains that COPD and pneumonia both had their 
onset during military service.  Because both claims involve 
similar issues and evidence, and as similar legal principles 
apply, the Board will address them in a common discussion.  

The veteran's treatment for numerous episodes upper 
respiratory infections does not constitute evidence of in-
service pneumonia.  Similarly the Board is unable to 
attribute the post-service development of pneumonia and COPD 
to the veteran's numerous upper respiratory infections in 
service.  Although an in-service laboratory report made 
reference to a few pneumococcus species, the clinical 
significance of this finding was not reported and there was 
no diagnosis of a pneumonia or any other chronic respiratory 
disease given at that time.  Also given the opportunity to 
identify any history or symptoms associated with the in-
service episodes, the veteran reported no pertinent 
complaints at the time of his retirement.  As a result, the 
SMRs militate against a finding that pneumonia and COPD had 
their initial onset during service.  

Moreover, the lack of any evidence of continuing respiratory 
symptoms in the intervening years since active service is 
itself evidence which tends to show that the respiratory 
systems during service did not result in any residual 
disability.  The earliest recorded medical history places the 
presence of respiratory complaints in 1987, six years after 
he retired from service in 1981.  This leaves a significant 
gap between service separation and the initial confirmation 
of the disability, with no clinical support for acute or 
inferred manifestations or continued symptoms.  Evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  In addition, the veteran has not brought forth 
any competent evidence that would establish a nexus between 
his current symptoms and active military service and no 
examiner has attributed the veteran's current pneumonia or 
COPD to military service.  

The veteran has also presented alternative theories of 
causation claiming his COPD is due to possible exposure to 
asbestos, while working in the boiler room during service 
and/or herbicide exposure.  The Board is not concluding that 
the veteran was not exposed to asbestos during service, but 
without medical evidence of a condition due to that exposure, 
the claim must be denied.  Exposure to asbestos, in and of 
itself, is not considered a disability for VA purposes.  
Instead, the Board finds compelling the evidence that 
consistently indicates the veteran was a heavy smoker for 
many years.  Although, the veteran testified that he no 
longer smokes, his historical habit is well documented.  
Likewise, there is no medical evidence of record that 
supports a claim of service connection for COPD due to 
herbicide exposure.  While respiratory cancers are included 
among the listed disabilities under 38 C.F.R. § 3.309(e), 
non-cancerous disabilities are not.  Thus, the presumption 
afforded under 3.309(e) cannot provide the basis for a grant 
of service connection.  In addition, no examiner has ever 
determined that the veteran's COPD was consistent with prior 
asbestos exposure or herbicide exposure.  

Finally, to the extent that the veteran's current respiratory 
disorders may be the result of his use of tobacco products, 
the Board notes that for claims filed after June 9, 1998, as 
in the instant case, service connection may not be granted 
for disability or death on the basis that it resulted from 
disease or injury attributable to the use of tobacco products 
during the veteran's active service.  Furthermore, by the 
veteran's own admissions, he began to smoke many years prior 
to his entry into service.  See 38 U.S.C.A. § 1103(a) (West 
2002).  

C.  Thyroid cancer

Again the Board notes that, while certain cancers are 
included among the listed disabilities under 38 C.F.R. 
§ 3.309(e), thyroid cancer is not.  Thus, the presumption 
afforded under section 3.309(e) cannot provide the basis for 
a grant of service connection.  Without the benefit of the 
presumptive provisions of sections 3.307 and 3.309, the 
veteran must submit competent medical evidence establishing a 
connection between the presumed exposure to herbicides in 
Vietnam and thyroid cancer.  

However, under the present state of the record, the Board is 
unable to attribute the post-service development of thyroid 
cancer to the veteran's service.  The Board notes that there 
is no firm assertion, or even speculation, that the SMRs 
contain evidence of symptomatology which may be associated 
with the veteran's thyroidectomy.  Further, the veteran made 
no claim that he manifested any symptoms while in service.  

Moreover, there is no competent post service medical evidence 
which otherwise relates the veteran's thyroid cancer, first 
diagnosed in 2004, directly to his active duty military 
service which ended nearly two decades earlier.  The 
physician who performed the thyroidectomy in 2004 did not 
specifically relate the veteran's thyroid cancer to service, 
to include herbicide exposure, nor did subsequent doctors who 
treated the veteran thereafter.  No additional post-service 
medical records that discuss the etiology of the veteran's 
thyroid cancer have been obtained and associated with the 
claims folder.  

D.  Leukopenia 

The veteran seeks entitlement to service connection for 
leukopenia which is not an ailment in and of itself, but 
rather is a reduction of leukocytes in the blood.  See 
Dorland's Illustrated Medical Dictionary 922 (28th ed. 1994).  
Neutropenia, also referred to in the evidence above, is a 
decrease in the number of neutrophilic leukocytes in the 
blood.  See id., at 1135.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions. 38 C.F.R. § 4.1.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439 (1995).  While leukopenia may be 
evidence of an underlying disability or in some instances may 
ultimately be a factor in developing a chronic disease or 
disability, the elevated level itself is not a disability.  
In fact, this finding appears to be associated with non-
service connected MDS.  The veteran has presented no 
competent medical evidence to the contrary.  

There is no dispute that the veteran has leukopenia, however 
the law simply does not provide benefits for elevated 
laboratory findings without a disability.  Thus, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  See Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (service connection may not 
be granted for symptoms unaccompanied by a diagnosed 
disability).  To the extent that the veteran's leukopenia has 
manifested in MDS, the Board notes that service connection 
for MDS has already been denied, above.

E.  Gastroesophageal ulcers

In analyzing this aspect of the appeal, the Board finds it 
probative that the veteran's SMRs fail to reveal any 
significant ongoing gastrointestinal problems other than a 
few complaints of acute gastrointestinal symptoms during 
service which did not result in a diagnosis of chronic 
disability.  Given the opportunity to identify any history or 
symptoms associated with the in-service episodes, the veteran 
reported no pertinent complaints at his retirement physical 
some years later.  As such, his SMRs militate against a 
finding that a gastroesophageal ulcers had their onset during 
service.  

The paucity of in-service evidence of a disability is not, 
however, the only shortcoming in this claim, for there is no 
medical evidence in this record that links his post-service 
gastroesophageal ulcers to his military service.  The Board 
is cognizant of the veteran's assertions and the provisions 
of 38 C.F.R. § 3.303(b), relating to chronicity and 
continuity of symptomatology.  However, as discussed above 
there is no objective medical evidence of ulcers during 
service.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent).  
Such evidence is lacking in this case, as the medical 
evidence of record has demonstrated no continuity of 
symptomatology.  In fact, the record contains no clinical 
reference to ulcers before 2005, more than 20 years after 
service discharge.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a 
disorder or disease during service may be rebutted by absence 
of medical treatment for, or related complaints about, the 
claimed condition for a prolonged period after service).

F.  Conclusion

In making our determinations herein, the Board has considered 
the veteran's contentions, which are considered credible 
insofar as he has described his beliefs that his MDS, COPD, 
pneumonia, thyroid cancer, leucopenia, and gastroesophageal 
ulcers are related to service.  However, as it is the 
province of trained health care professionals to enter 
conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 
7 Vet. App. 134, 137 (1994), the veteran's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter  
requiring knowledge of medical principles, such as causation 
or diagnosis).  The competent evidence in this case does not 
provide a basis for favorable action on the veteran's claims. 

The Board does not doubt the sincerity of the veteran's 
belief in his contentions.  However, his current statements 
of medical history placing the presence of MDS, COPD, 
pneumonia, thyroid cancer, leukopenia or gastroesophageal 
ulcers in service are contradicted by other evidence compiled 
contemporaneously during his period of active duty.  

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claims and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

IV.  Increased Rating Claim

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2006).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

A.  Hemorrhoids

Service connection for hemorrhoids was granted by a December 
2005 rating action.  The award was based on SMRs which 
disclosed that the veteran was treated for internal 
hemorrhoids which were subsequently banded, and later 
underwent a fissurectomy.  A 10 percent rating was assigned.  
The veteran expressed his disagreement with the evaluation 
assigned.

Pertinent records show that in April 2004 the veteran 
presented with a history of anal fissures, which would cause 
bleeding during bowel movements and discomfort.  He stated 
that recently following a bowel movement he noted large 
clotted blood.  He had this for several days with subsequent 
resolution of the bleeding.  He denied any other change in 
his bowel habits.  A colonoscopy revealed findings of a 
single sessile four millimeters polyp of benign appearance 
was found in the rectum and non-bleeding grade 3 internal 
hemorrhoids were noted.  In October 2004, the veteran was 
evaluated for complaints of blood in his stool, diagnosed as 
hematochezia secondary to external hemorrhoids. 

During VA examination in June 2006, the examiner noted the 
veteran's history of rectal bleeding in 1975, and fissures 
which were banded.  Over the years the veteran said he had 
experienced bleeding episodes 2-3 times a year which could 
last several days in a row with bright red blood.  Over-the-
counter medications would slow the bleeding until it stopped 
completely.  He also had some internal hemorrhoids that were 
not active, per his report.  Clinical visits in 2004 and 2005 
show active hemorrhoids treated with suppositories.  On 
examination he had three external hemorrhoids.  These were 
sessile in appearance and measured 5x5 millimeters each, 
slightly tender to palpation.  There were three internal 
hemorrhoids palpated, which were also tender.  There was no 
frank blood found on the glove and the prostate was 
moderately enlarged, firm with no nodule found. 

During his videoconference hearing in November 2006 the 
veteran presented testimony about the current severity of his 
hemorrhoid disability.

Under DC 7336, a noncompensable rating is warranted where 
hemorrhoids are mild or moderate in degree.  A 10 percent 
rating is warranted where they are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted where 
there is persistent bleeding with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114 (2006).

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that although the 
hemorrhoids are symptomatic to the extent that they cause 
some discomfort and periodic bleeding, the examination report 
does not contain evidence of persistent bleeding from the 
hemorrhoids of such severity as to result in anemia nor is 
there current evidence of fissures.  Accordingly, the Board 
concludes that the criteria for a rating in excess of 10 
percent for hemorrhoids are not met.

The Board has considered rating the veteran under closely 
related codes.  Higher ratings are provided for impairment of 
sphincter control (DC 7332); stricture of the anus or rectum 
(DC 7333); prolapse of the rectum (DC 7334); and fistula in 
ano which is rated as analogous to impairment of sphincter 
control (DC 7335-7332).  38 C.F.R. § 4.114 (2006).  However, 
absent clinical documentation of such findings the veteran is 
not entitled to a higher rating for his service-connected 
hemorrhoids.  

The current level of disability shown is encompassed by the 
rating assigned and, with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted for 
any portion of the time period under consideration due to 
significant change in the level of disability.  Therefore, 
there is no basis for the assignment of a staged rating under 
the Fenderson case.



ORDER

Service connection for myelodysplastic syndrome is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.  

Service connection for pneumonia is denied.

Service connection for thyroid cancer is denied.

Service connection for leukopenia is denied.

Service connection for gastroesophageal ulcer is denied.

An initial evaluation in excess of 10 percent for internal 
hemorrhoids, grade III with status post fissurectomy, is 
denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


